Citation Nr: 1228566	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO. 06-09 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for the service-connected skin disability to include bumps, cysts and a scar on the left side of the neck. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from October 1981 to January 1985.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before a Veterans Law Judge (VLJ) in September 2010; however, that VLJ has since retired from the Board. The law requires that the VLJ who conducted a hearing participate in making the final determination of the claim. 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010). 

In January 2011 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development. 

In a June 2012 letter, the Veteran was given the opportunity to request another hearing with the Board. In June 2012, he responded by indicating that he wanted to testify at another hearing by way of videoconference technology. 

Hence, the appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required on his part.


REMAND

Because the Veteran has elected to testify at a videoconference hearing before another VLJ, the claims file must be returned to the RO to facilitate this action. 38 C.F.R. §§ 19.9, 20.704 (2011).

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take all indicated action to schedule the Veteran for a videoconference hearing before a Veterans Law Judge, at the earliest available opportunity.  The Veteran and his representative should be notified of the scheduled hearing in a timely fashion.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).  

